 

Case 2:20-cv-03413-KSH-CLW Document 6 Filed 08/07/20 Page 1 of 1 PagelD: 87

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ARIELLE FLETCHER,

Plaintiff,
VS.

GATEWAY GROUPONE, BENJAMIN
OKOLI, STATE OF NEW JERSEY,
COUNTY OF ESSEX, CITY OF NEWARK,
CITY OF ELIZABETH, EMERSON
RUSSELL, MAINTENANCE COMPANY
AVIATION,

Defendants.

 

 

 

Civil Action No. 2:20-CV-3413

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Robert F. Varady, Esq. hereby enters an appearance on

behalf of defendants, City of Elizabeth, in the above-captioned matter.

Dated: August 7, 2020

 

LaCorte, Bundy, Varady & Kinsella

s/Robert F. Varady
Robert F. Varady, Esq.
LaCorte, Bundy, Varady & Kinsella
989 Bonnel Court
Union, New Jersey 07083
Attorney ID No. 022421977

 

 

 

 
